t c memo united_states tax_court juan m and miriam j villarreal et al petitioners v commissioner of internal revenue respondent docket nos filed date lorenzo wilson tijerina for petitioners franklin r hise for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 in docket no respondent consolidated herewith are the following cases miriam villarreal docket no and juan villarreal docket no unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and continued determined a deficiency in petitioners' joint federal_income_tax for the tax_year in the amount of dollar_figure in separate notices of deficiency mailed to petitioners juan m villarreal and miriam j villarreal respondent determined that each of them is liable for a deficiency and addition_to_tax under sec_6651 for the tax_year in the amounts of dollar_figure and dollar_figure respectively petitioner juan m villarreal filed a petition for redetermination for the taxable_year at docket no and petitioner miriam j villarreal filed a petition for redetermination for the taxable_year at docket no petitioners are husband and wife references to petitioner are to juan m villarreal and references to petitioner wife are to miriam j villarreal after concessions the issues for decision are whether petitioners are entitled to claim schedule c expense deductions in the amount of dollar_figure for the year whether each petitioner failed to report his or her separate continued all rule references are to the tax_court rules_of_practice and procedure petitioners reported a dollar_figure capital_gain on schedule d of form_1040 for the tax_year but failed to carry that amount over to line of their tax_return though petitioners initially contended that the dollar_figure amount was a tax-free return_of_capital petitioners now concede that the dollar_figure amount should be treated as long-term_capital_gain for the tax_year share of taxable community_property income for the taxable_year and the correct amount of such income whether each petitioner is liable for self-employment_tax for the tax_year and whether each petitioner is liable for the addition_to_tax under sec_6651 for failure to timely file a federal_income_tax return for the tax_year some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in san antonio texas findings_of_fact in petitioner worked for alamo body and paint alamo in san antonio in late petitioner quit his job at alamo and decided to open a restaurant called villa cabana petitioners signed a 3-year lease for commercial space in san antonio bought equipment and stocked the restaurant with food and supplies petitioners also attended courses in food handling and arranged for business and health department licensing after some initial difficulty with a natural_gas leak villa cabana opened for business on date beginning in petitioners hired additional people to work in the restaurant but the record is not clear as to the type of work performed by the additional help petitioner worked as the restaurant cook and petitioner wife waited tables petitioner also purchased supplies for the restaurant petitioners operated the restaurant until their lease expired in the law and accounting firm of lorenzo wilson tijerina mr tijerina maintained villa cabana's financial records and prepared petitioners' federal_income_tax return mr tijerina's firm kept villa cabana's financial records and canceled checks for the and tax years but misplaced the canceled checks during an office move mr tijerina's firm was unable to locate the canceled checks in time for trial in the notice_of_deficiency for the tax_year respondent disallowed petitioners' claimed schedule c business_expense deductions in the amount of dollar_figure petitioners did not file a federal_income_tax return accordingly in separate notices of deficiency respondent determined using bureau of labor statistics bls data that petitioners who resided in a community_property_state were each taxable on income of dollar_figure as well as community_property interest_income of dollar_figure for the tax_year which they failed to report at trial petitioner conceded that they earned gross_income in the amount of dollar_figure from the operation of the villa cabana restaurant in the tax_year opinion schedule c expense deductions for the tax_year sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deductions claimed rule a 503_us_79 taxpayers must substantiate any deductions claimed and bear the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir taxpayers are required to maintain adequate_records sufficient to enable the commissioner to determine the taxpayer's correct_tax liability sec_6001 43_tc_824 sec_1_6001-1 income_tax regs a taxpayer's inability to produce records does not relieve the taxpayer of the burden_of_proof see 64_tc_651 affd 566_f2d_2 6th cir at trial petitioners submitted transaction reports prepared for petitioners by mr tijerina's firm for the and tax years petitioners also submitted bank records for a 1-year period beginning on date and ending on date mr tijerina's firm used the transaction report to prepare petitioners' federal_income_tax return as previously stated canceled checks which could have substantiated petitioners' and business_expenses were lost by mr tijerina's firm when that firm moved offices when a taxpayer's records are lost or destroyed through circumstances beyond his control he is entitled to substantiate deductions by reconstructing his expenditures through other credible_evidence 71_tc_1120 this court is not bound to accept unverified undocumented testimony of a taxpayer hradesky v commissioner supra pincite the transaction records prepared by mr tijerina's firm listed most expenditures by category and check number but certain check numbers were repeated in different columns in the transaction records for purported business_expenses incurred by petitioner at several different locations on different days the check numbers listed in the transaction reports did not match check numbers listed in petitioners' bank records which were apparently from petitioners' personal account additionally amounts listed as expenses on petitioners' transaction record did not match petitioners' claimed schedule c expense deductions for the tax_year the transaction record itself also miscategorized some of petitioners' expenses for the tax_year at trial petitioner offered no testimony that petitioners contacted utility companies food suppliers insurance offices or their former landlords for copies of receipts or other records in an effort to substantiate deductions for the tax_year if the item is deductible but the taxpayer is unable to substantiate it the court should make as close an approximation as it can 39_f2d_540 2d cir the estimate however must have a reasonable evidentiary basis 85_tc_731 in making an estimate the court may bear heavily upon the taxpayer whose inexactitude is of his own making cohan v commissioner supra pincite accordingly this court will make as close an approximation as we can where a reasonable evidentiary basis exists a advertising expenses petitioners claimed schedule c advertising expense deductions in the amount of dollar_figure on their federal_income_tax return petitioners incurred this expense in purchasing an 18-foot neon sign which was apparently attached to the outside of villa cabana under sec_263 any amount_paid for capital expenditures may not be currently deducted 418_us_1 capital expenditures include fixtures and similar_property having a useful_life substantially beyond the taxable_year sec_1_263_a_-2 income_tax regs signs with a useful_life of more than year must be capitalized see alabama coca-cola bottling co v commissioner tcmemo_1969_123 though petitioners claimed the dollar_figure amount as an advertising expense deduction on schedule c of their federal_income_tax return petitioners' counsel conceded at trial that the expense was miscategorized and did not qualify as an advertising expense deduction on the basis of the record we find that petitioners expended dollar_figure for a sign and hold that petitioners must capitalize the cost of the sign as a capital_expenditure and not as a schedule c advertising expense deduction for the tax_year b equipment petitioners reported equipment costs of dollar_figure on form_4562 for the tax_year and elected to expense that amount under sec_179 petitioners also claimed depreciation_deductions in the amount of dollar_figure on 3-year_property with a depreciation basis of dollar_figure in total petitioners claimed depreciation and sec_179 expense deductions in the amount of dollar_figure for the tax_year petitioners did not claim the dollar_figure amount on schedule c line which lists depreciation and sec_179 expense deductions but did report a dollar_figure amount on schedule c line entitled car and truck expenses it is unclear whether petitioners mistakenly reported the dollar_figure amount on the wrong line of their schedule c or whether petitioners are claiming an additional dollar_figure in car and truck expense deductions for the tax_year petitioners' car and truck expenses are discussed in c infra p sec_179 permits a taxpayer to make an election to expense the cost of sec_179 property sec_179 the amount allowed a taxpayer as a deduction under sec_179 can not exceed the aggregate amount of taxable_income of the taxpayer for such taxable_year which is derived from the active_conduct by the taxpayer of any trade_or_business during such taxable_year sec_179 a taxpayer may carry over a deduction disallowed under sec_179 to another taxable_year sec_179 petitioners' transaction report expense amounts do not match the amounts reported on petitioners' federal_income_tax return even though both documents were prepared by mr tijerina's firm petitioner using his transaction report testified that petitioners purchased refurbished stoves and other equipment in for villa cabana at a total cost of dollar_figure once again we note the absence in the record of any testimony or other evidence which would indicate that petitioners attempted to substantiate their claimed deductions by contacting the vendor from which they purchased the restaurant equipment petitioners testified that they bought the equipment used but the record does not indicate the condition of the equipment petitioners have failed to offer any reasonable evidentiary basis by which this court could make a close approximation or estimate of petitioners' claimed deductions in this instance any attempt on the part of this court to estimate petitioners' depreciation or sec_179 deductions or petitioners' basis in any equipment they may have purchased would amount to little more than guesswork therefore we hold that petitioners are not entitled to such deductions because they have failed to substantiate the underlying cost of the assets on which the deductions are claimed c car and truck expenses though petitioners claimed car and truck expense deductions in the amount of dollar_figure on schedule c of their federal_income_tax return they did not list car and truck expenses on their transaction report petitioner testified that he shopped for restaurant supplies and produce but did not present any substantiating evidence regarding the business use of petitioners' vehicle much of petitioner's shopping took place at stores within the same shopping center as villa cabana and we have no evidence as to petitioners' vehicle use mileage or even the method petitioners used in arriving at the dollar_figure amount indeed the car and truck expense deduction amount claimed by petitioners may be a mistaken entry since petitioners claimed depreciation and sec_179 expense deductions in the amount of dollar_figure on form_4562 but did not report that amount on schedule c line on the basis of the record we find that there is no credible_evidence supporting petitioners' claimed car and truck expense deductions we hold that petitioners are not entitled to claim car and truck expense deductions in the amount of dollar_figure for the tax_year d rent utility and telephone expenses petitioners claimed other expense deductions in the amount of dollar_figure on schedule c of their federal_income_tax return petitioners' other expense deductions included the following amounts rent expense electricity deposit telephone deposit credit card fees total dollar_figure big_number petitioners’ claimed rent expense deductions for the tax_year also included a payment in the amount of dollar_figure for the last month's rent petitioners did not close villa cabana until at the time of trial petitioner was using the rent deposit from the restaurant to pay his personal living_expenses petitioners also claimed deductions for telephone and utility deposits made during the tax_year these deposits would presumably be refunded to petitioners when petitioners later canceled utility and telephone service to villa cabana in petitioners additionally claimed utility expense deductions in the amount of dollar_figure on line of their schedule c this amount represented utilities actually used by petitioners at villa cabana at trial petitioner did not offer any testimony which would indicate any attempt to substantiate petitioners' other expense deductions for the tax_year by contacting petitioners' former utility telephone or credit card companies we do however find petitioner's testimony credible that petitioners paid dollar_figure a month in rent for commercial space in san antonio we hold that petitioners are entitled to deduct other expenses in the amount of dollar_figure for rent expenses_incurred for december of the tax_year petitioners are not entitled to deduct the dollar_figure deposit for the last month's rent we also find that petitioners incurred utility expenses for december in the amount of dollar_figure as reported by petitioners on schedule c of their federal_income_tax return petitioners cannot deduct utility or telephone deposits made during the tax_year e insurance petitioners contend that they carried a business liability policy for the years at issue though petitioners' transaction reports list insurance expenses of dollar_figure petitioners did not claim any deduction for insurance expenses on their schedule c petitioners' transaction report lists monthly insurance payments in the amount of dollar_figure on the basis of the record we are satisfied that petitioners paid regular monthly premiums for business liability insurance accordingly we hold that petitioners are entitled to a deduction in the amount of dollar_figure for the tax_year representing expenses_incurred for business insurance for the month of date f food restaurant supplies and soda purchases though petitioners' transaction report lists expenses for food restaurant supplies and soda in the amount of dollar_figure petitioners did not claim expense deductions for food restaurant supplies or soda purchases on their schedule c petitioners did not purchase food and cleaning supplies from just one vendor in order to get the lowest price or for convenience if the store was in the same shopping mall as villa cabana petitioners would purchase restaurant items at different stores petitioners' transaction report indicates however that petitioners purchased soda from only one commercial restaurant supply vendor once again the record does not indicate that petitioners made any attempt to contact vendors in order to substantiate food restaurant supplies or soda expenses for though petitioners' transaction report lists expenses for food restaurant supplies and soda in the amount of dollar_figure petitioner testified that business was real slow and that petitioners only earned approximately dollar_figure in the week that petitioners were open for business in the tax_year petitioners did not calculate cost_of_goods_sold or keep an inventory for the tax_year other than testifying that the restaurant earned dollar_figure for the last week of december petitioner did not know how much food soda or restaurant supply costs were actually incurred in the tax_year in petitioners continued to use food restaurant supplies and soda that was not sold or consumed in the tax_year on the basis of the record we find that petitioners incurred food restaurant supplies and soda expenses in the amount of dollar_figure for the tax_year g repair and maintenance_expenses petitioners claimed repair and maintenance expense deductions in the amount of dollar_figure on schedule c of their federal_income_tax return these deductions represented costs incurred by petitioners for repair of used equipment purchased from equipment vendors and the installation and repair of plumbing fixtures petitioner could not recall why some of the labor was performed and there is nothing in the record to indicate that petitioners made any attempt to contact service people to substantiate petitioners' claimed deductions furthermore some of petitioners' claimed repair and maintenance_expenses appear to be startup expenditures which would not be currently deductible under sec_195 petitioners have failed to offer any reasonable evidentiary basis by which this court could make a close approximation or estimate of petitioners' claimed deductions we find that any attempt on the part of this court to estimate petitioners' repair and maintenance expense deductions would amount to little more than guesswork because petitioners have not provided credible_evidence supporting petitioners' claimed repair and maintenance expense deductions therefore we hold that petitioners are not entitled to claim repair and maintenance expense deductions in the amount of dollar_figure for the tax_year h legal and professional services petitioners claimed legal and professional services expense deductions in the amount of dollar_figure on schedule c of their federal_income_tax return it appears from the record that most if not all of petitioners' claimed legal and professional services expense deductions represented expenses for legal and accounting work performed by mr tijerina's firm despite the fact that petitioners were represented by the same accounting and legal firm at trial as they were for the time petitioners operated villa cabana neither counsel for petitioners nor petitioners themselves produced any substantiation for these expenses other than the transaction reports prepared by mr tijerina's firm if petitioners incurred legal and professional services expenses from other firms the record does not show that petitioners attempted to contact the providers of such services in an attempt to substantiate petitioners' deductions we find that this court does not have a reasonable evidentiary basis by which to estimate petitioners' claimed legal and professional services expense deductions we therefore hold that petitioners are not entitled to claim any legal and professional services expense deductions for the tax_year i tax and licenses petitioners claimed tax and license expense deductions in the amount of dollar_figure on schedule c of their federal_income_tax return most of these expenses would have been recorded by government departments or agencies and yet the record does not show that petitioners attempted to contact any of the agencies involved in an attempt to substantiate petitioners' claimed deductions on the basis of the record we find that petitioner has failed to provide a reasonable evidentiary basis to substantiate their tax and license expense deductions accordingly we hold that petitioners are not entitled to claim tax and license expense deductions for the tax_year j travel meal and entertainment_expenses petitioners claimed travel meal and entertainment expense deductions in the amount of dollar_figure subject_to a percent limitation on schedule c of their federal_income_tax return petitioners have not substantiated or explained this expense deduction and have not shown that this expense was incurred in carrying_on_a_trade_or_business as required by sec_162 we find that petitioners have not complied with the requirements of sec_162 and hold that petitioners are not entitled to claim meals and entertainment expense deductions for the tax_year petitioners' income as previously found petitioners failed to file a federal_income_tax return for the tax_year using bls data respondent determined that petitioners each earned_income of dollar_figure as well as community interest_income of dollar_figure for the tax_year at trial petitioner admitted that for the restaurant generated gross_income in the amount of dollar_figure based on petitioner's admission we find that the dollar_figure amount is a more accurate measure of gross_income than respondent's use of bls data and therefore we find that petitioners earned total gross_income in the amount of dollar_figure from the restaurant for the tax_year petitioners contend that they are entitled to claim schedule c business_expense deductions in the amount of dollar_figure petitioners have not presented any substantiation for their business_expense deductions other than their business transaction report prepared by mr tijerina's firm however we acknowledge that petitioners operated the restaurant and therefore must have incurred deductible business_expenses applying the cohan_rule discussed above this court will make as close an approximation as we can in order to estimate petitioners' business_expense deductions for the tax_year in doing so we once again stress that petitioners have made no effort to reconstruct their business_expense deductions by contacting vendors who conducted business with villa cabana in the tax_year we find that petitioners incurred the following deductible business_expenses for the tax_year rent sales_tax advertising food restaurant supplies and soda insurance linen service office expenses contract labor utilities dollar_figure big_number big_number big_number big_number big_number big_number total though petitioners claim business_expenses in excess of that amount we find that petitioners were unable to present any credible_evidence to substantiate any amounts except the deductions stated above we hold that petitioners are entitled to claim schedule c business_expense deductions in the amount of dollar_figure for the tax_year self-employment_tax sec_1401 imposes a tax on the self-employment_income of every individual the tax is a combination of the old-age_survivors_and_disability_insurance_tax and the hospital_insurance_tax sec_1401 and b the self-employment_tax is similar to the tax employers are required to pay and withhold from the wages of their employees under the federal_insurance_contribution_act fica tax both the self-employment_tax and the fica tax provide individuals with coverage for social_security retirement benefits and hospital insurance benefits sec_1402 provides that for purposes of the self- employment_tax the term net_earnings_from_self-employment includes the gross_income derived by an individual from any trade_or_business carried on by the individual less the deductions allowed that are attributable to the trade_or_business sec_1402 provides that the term trade_or_business when used with reference to net_earnings_from_self-employment has the same meaning as when used in sec_162 with certain exceptions that are not relevant to the instant case on the basis of the record we find that petitioners were self-employed for the tax_year and hold that petitioners are liable for self-employment_tax under sec_1401 for the tax_year respondent is sustained on this issue additions to taxes sec_6651 imposes an addition_to_tax for failure_to_file a timely tax_return the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month sec_6651 an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax id the addition is applicable unless a taxpayer establishes that the failure_to_file was due to reasonable_cause and not willful neglect id if a taxpayer exercised ordinary business care and prudence and was nonetheless unable to file the return within the date prescribed by law then reasonable_cause exists sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 when an expert provides erroneous advice on a matter of tax law such as whether a tax_liability exists it may be reasonable for a taxpayer to rely on that advice united_states v boyle id pincite petitioner did not offer any testimony or other evidence which indicated that petitioners' failure_to_file a return for the tax_year was due to erroneous expert advice we note that at the time of trial petitioners had not yet filed a return for the or tax_year when asked about his failure_to_file a return for the tax_year petitioner testified that though he knew he had the liability to file a return he had not and did not have a reason for his failure_to_file we find that petitioners did not exercise ordinary business care and prudence and that petitioners' failure_to_file was due to willful neglect we therefore hold that petitioners are liable for additions to taxes under sec_6651 respondent is sustained on this issue to reflect the foregoing decisions will be entered under rule if under a rule computation the recomputed deficiencies are in excess of those set forth in the notices of deficiency for the tax_year respondent is limited to the deficiencies set forth in the separate notices of deficiency because respondent failed to plead any increased deficiencies
